Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered June 16, 1992, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*336Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The defendant contends that he was denied his right to a public trial (see, US Const 6th Amend; Civil Rights Law § 12; Judiciary Law § 4) when the trial court closed the courtroom to the public, including the defendant’s family, during an undercover police officer’s testimony. We agree. The officer’s testimony at the Hinton hearing (see, People v Hinton, 31 NY2d 71, cert denied 410 US 911), was insufficient to satisfy the criteria of People v Martinez (82 NY2d 436). Accordingly, the trial court erred in directing closure of the courtroom, and a new trial is required (see, People v Martinez, supra; People v Huggins, 204 AD2d 484).
In light of our determination that a new trial is required, it is unnecessary to address the defendant’s remaining contentions. Balletta, J. P., O’Brien, Altman and Krausman, JJ., concur.